Citation Nr: 0310604	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  95-29 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for carpal tunnel 
syndrome.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to April 
1989, when he retired.  He did not serve in Vietnam.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from decisions by the RO in Winston-Salem, North 
Carolina.  In a February 1994 rating decision, the RO denied 
service connection for diabetes mellitus.  In a November 2000 
decision, the RO determined that new and material evidence 
had not been submitted to reopen a claim for service 
connection for carpal tunnel syndrome.  A personal hearing 
was held before an RO hearing officer in May 1996.  The 
veteran initially requested a Board hearing, but by a letter 
dated in March 2003, he withdrew his hearing request.

The Board notes that there are other issues which are not 
currently in appellate status.  By a statement dated in July 
2001, the veteran withdrew his appeals with respect to all 
issues except the two listed on the first page of this 
remand.  

Moreover, by a statement dated in January 2003, the veteran 
appears to be raising claims for earlier effective dates and 
for service connection for loss of use of the buttocks.  
These issues are not in appellate status and are referred to 
the RO for appropriate action.


REMAND

The Board notes that this case was transferred to the Board 
on January 9, 2003.  In December 2002, the veteran submitted 
additional pertinent evidence to the RO.  A Supplemental 
Statement of the Case (SSOC) was not prepared by the RO on 
that evidence.  The case must be remanded to the RO for 
readjudication and for preparation of a SSOC, with 
consideration of any additional evidence received since the 
September 2002 SSOC.  38 C.F.R. §§ 19.31, 19.37 (2002).  

Moreover, the veteran has submitted additional pertinent 
evidence directly to the Board.  Such evidence was received 
in April and May 2003.  Although this evidence was received 
by the Board more than 90 days after this case was certified 
to the Board on January 9, 2003, since this case is being 
remanded for the reasons discussed above, the Board finds 
that the RO should also consider the evidence received in 
April and May 2003.  See 38 C.F.R. § 20.1304(b) (2002).  

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  Thereafter, the RO should review all 
of the evidence received since the 
September 2002 SSOC and readjudicate 
veteran's claim for entitlement to service 
connection for diabetes mellitus, and his 
application to reopen a previously denied 
claim for service connection for carpal 
tunnel syndrome.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided an 
SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




